 

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF PUERTO RICO

UNITED STATES OF AMERICA

Plaintiff CRIMINAL 19-0352CCC

VS (Related Crim. 18-0497CCC)

LOUIS HEREDIA DE LEON

Defendant

 

ORDER

Having considered the Report and Recommendation filed on June 18,
2019 (d.e. 7) on a Rule 11 proceeding of defendant Louis Heredia de Leon
before U.S. Magistrate-Judge Bruce J. McGiverin on June 10, 2019, to which
no objection has been filed, the same is APPROVED. Accordingly, the plea
of guilty of defendant is accepted. The Court FINDS that his plea was
voluntary and intelligently entered with awareness of his rights and the
consequences of pleading guilty and contains all elements of the offense
charged in the indictment.

This case was referred to the U.S. Probation Office for preparation of a
Presentence Investigation Report since June 10, 2019. The sentencing
hearing is set for SEPTEMBER 9, 2019 at 1:30 PM.

The U.S. Probation Officer is reminded that, should any objections be
raised by defendant to the PreSentence Report, the Addendum to said
PreSentence Report must specifically identify any unresolved objections, the
grounds for the objections, and the U.S. Probation Officer’s comments on

them, as required by Fed. R. Crim. P. 32(g). The party that raised the

 
 

CRIMINAL 19-0352CCC
(Related Crim. 18-0497CCC)

unresolved objections shall, within twenty-four (24) hours after the
Addendum is disclosed, state in writing whether it will insist that the unresolved
objections be ruled upon by the Court. Failure to do so will be deemed by the
Court as a withdrawal of the unresolved objections.

SO ORDERED.

At San Juan, Puerto Rico, on ifs 2019.

i

CARMEN CONSUELO CEREZ
United States District Judge

 
